DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,579,894B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All limitations in claim 1 are encompassed by claim 1 and 11 of ‘894 patent.
All limitations in claim 2 are encompassed by claim 1 of ‘894 patent. The examiner notes “wherein each entry in the first transition probability matrix identifies a probability of transitioning from a first character in a library to a second character in the library” corresponds to the claimed “wherein each entry in the firs transition probability matrix identifies a probability of transitioning from a first n-gram to a second n-gram”.
All limitations in claim 3 are encompassed by claim 1 and 11 of ‘894 patent. The examiner notes “wherein each entry in the second transition probability matrix identifies a 
All limitations in claim 4 are encompassed by claim 7 of ‘894 patent. The examiner notes “the first character comprises at least one of a letter” implies it may be two or more letters or bi-gram.
All limitations in claim 5 are encompassed by claim 2 of ‘894 patent.
All limitations in claim 6 are encompassed by claim 4 of ‘894 patent.
All limitations in claim 7 are encompassed by claim 8 of ‘894 patent.
All limitations in claim 8 are encompassed by claim 9 of ‘894 patent.
All limitations in claim 9 are encompassed by claim 11 of ‘894 patent.
All limitations in claim 10 are encompassed by claims 11-12 of ‘894 patent.
All limitations in claim 11 are encompassed by claims 11-12 of ‘894 patent.
All limitations in claim 12 are encompassed by claim 13 of ‘894 patent.
All limitations in claim 13 are encompassed by claim 14 of ‘894 patent.
All limitations in claim 14 are encompassed by claim 16 of ‘894 patent.
All limitations in claim 15 are encompassed by claim 19 of ‘894 patent.
All limitations in claim 16 are encompassed by claim 20 of ‘894 patent.
All limitations in claim 17 are encompassed by claim 20 of ‘894 patent.
All limitations in claim 18 are encompassed by claim 20 of ‘894 patent.
All limitations in claim 19 are encompassed by claim 20 of ‘894 patent.
All limitations in claim 20 are encompassed by claims 20 and 7 of ‘894 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.